Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 February 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 29 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29  is led to be indefinite because it is unclear what structural limitations the recitation that “the container is configured to be filled with spirits or drink mixers on a filling line configured to fill 750ml glass containers” bring into the claim.  From the original specification “the container 10 can be filled with equipment configured to fill standard 750 ml glass spirits containers.  Specifically, the container 10 has a maximum outer diameter Dm that is the same as, or generally the same as, 750 ml spirits containers.  The maximum outer diameter Dm is between 2.5 inches, or about 2.5 inches, to 3.5 inches, or about 3.5 inches.  In particular, the maximum outer diameter DM is about 3.1 inches, such as 3.115 inches. The container 10 also has a total height HT as measured between the first and second ends 12 and 14 that is less than 13 inches so as to allow the container 10 to be seated on shelves configured to accommodate standard 750ml spirits containers. Having a total height HT of less than 13 inches also advantageously allows the container 10 to be filled by filling equipment configured to fill 750ml spirits containers.”  Therefore, this limitation will be interpreted as if the maximum outer diameter of the container is between about 2.5 inches to about 3.5 inches and the total height as measured between the first and second end is less than 13 inches.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over ThermoFisher Scientific.
Claim 29:  ThermoFisher Scientific discloses a container capable of storing spirits or drink mixers therein, the container comprising a finish defining an opening; a neck and a shoulder extending from the finish; a base including a standing surface; and a body between the base and the shoulder; wherein: the container is a made of a Teflon fep (polymeric container) having a capacity of 1000 mL (at least one liter); the container has a D DIA (maximum outer diameter) of 3.48-3.62 inches which overlaps the claimed 
ThermoFisher Scientific does not disclose the finish having an inner diameter at the opening of about 0.65 inches to about 0.85 inches, thereby configuring the finish to accept a pour spout of a 750ml glass spirits container.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have made the inner diameter at the opening of the finish be between about 0.65 inches to about 0.85 inches in order to be sealable by a similarly sized stopper and since it has been held that changing the size or range of an article is not ordinarily a matter of invention.  Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and MPEP 2144.04.  

    PNG
    media_image1.png
    632
    509
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    660
    620
    media_image2.png
    Greyscale


Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over AAPA of Office Action Appendix dated 7 December 2021 further in view of Berger (US 5201431) and Wanke (US 4142657).

AAPA does not disclose the container being a polymeric container or the finish having an inner diameter at the opening of about 0.65 inches to about 0.85 inches, thereby configuring the finish to accept a pour spout of a 750ml glass spirits container.
AAPA discloses a prior art container having all the recited structure, but which differs from the claimed device in that it is made from glass instead of being polymeric.  Berger discloses a prior art liquor bottle being made of glass or plastic (polymeric).  The substitution of one known element (plastic (polymeric) as shown in Berger) for another (glass as shown in AAPA) would have been obvious to one or ordinary skill in the art at the time of the invention since the substitution of the plastic (polymeric) in Berger would have yielded predictable results, namely, containment in AAPA while reducing weight and associated shipping costs.  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
	Wanke teaches a 750 ml wine bottle having a nominal diameter of ¾ inch, where the inside diameter at the top of the neck of different bottle manufacturers will range from 0.740 inches to less than 0.700 inches (see C. 5 L. 27-31).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have made the inner diameter at the opening of the finish be 0.74 inches, as taught by Wanke, in order to permit pouring from an available standard sized pour spout and to be sealable by a similarly sized stopper and since it has been held that changing the size or range of an article is not ordinarily a matter of invention.  Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and MPEP 2144.04.  



    PNG
    media_image3.png
    802
    510
    media_image3.png
    Greyscale



Response to Arguments
The claim objections in paragraphs 2-8 of office action dated 17 August 2021 are withdrawn in light of the amended claims filed 13 January 2022.
The 35 U.S.C. § 112 rejections in paragraphs 9-15 of office action dated 17 August 2021 are withdrawn in light of the amended claims filed 13 January 2022.
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLAN D STEVENS whose telephone number is (571)270-7798. The examiner can normally be reached Monday-Friday 12-8 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLAN D STEVENS/Primary Examiner, Art Unit 3736